Appeal by the defendant from a judgment of the Supreme Court, Queens County (O’Dwyer, J.), rendered May 18, 1989, convicting him of grand larceny in the third degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
*344Ordered that the judgment is affirmed.
A person may commit a larceny when he steals property "with intent to deprive another of [the] property” (Penal Law § 155.05 [1]). Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we conclude, contrary to the defendant’s assertions, that the evidence was legally sufficient to establish that the defendant intended permanently to deprive another of his property (see, People v Welsh, 124 AD2d 301, 303; see also, People v Kirnon, 39 AD2d 666, affd 31 NY2d 877; People v Reed, 124 AD2d 836). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We have examined the defendant’s remaining contentions and find that they are unpreserved for appellate review. Bracken, J. P., Kunzeman, Eiber and Harwood, JJ., concur.